SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 Date of Announcement:03June2013 BT Group PLC (Translation of registrant's name into English)  BT Group PLC  81 Newgate Street  London  EC1A 7AJ  England (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.  Form 20-FX Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosure 1 Director/PDMR Shareholding Enclosure 2 Total Voting Rights Enclosure 3 Total Voting Rights Enclosure 4 Director/PDMR Shareholding Enclosure 5 Director/PDMR Shareholding Enclosure 6 Director/PDMR Shareholding Enclosure 7 Director/PDMR Shareholding Enclosure 8 Transaction in Own Shares Enclosure 9 Transaction in Own Shares Enclosure 10 Director/PDMR Shareholding Enclosure 11 Transaction in Own Shares Enclosure 12 Transaction in Own Shares Enclosure 1 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR 3.1.4R(1)(a); or (ii) DR 3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director IAN LIVINGSTON 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person N/A 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest NOTIFICATION IN RESPECT OF A BENEFICAL HOLDING OF THE PERSON REFERRED TO ABOVE. 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them IAN LIVINGSTON 8 State the nature of the transaction TRANSFER OF SHARES FOR NIL CONSIDERATION TO A CHARITABLE TRUST - THE DEBBIE AND IAN LIVINGSTON CHARITABLE TRUST. 9. Number of shares, debentures or financial instruments relating to shares acquired N/A 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed 100,000 SHARES 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction N/A 14. Date and place of transaction 27 MARCH 2013, UK 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) IAN LIVINGSTON PERSONAL HOLDING: 2,391, BT GROUP DEFERRED BONUS PLAN: 2,476,117 SHARES BT GROUP INCENTIVE SHARE PLAN: 4,340,931 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: AN OPTION OVER 5,081 SHARES 16. Date issuer informed of transaction 27 MARCH 2013 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A …………… 24. Name of contact and telephone number for queries ANNA WATCH, Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 28 MARCH 2013 END Enclosure 2 Thursday 28 March 2013 BT GROUP PLC TOTAL VOTING RIGHTS - MONTH-END DISCLOSURE BT Group plc confirms that on 28 March 2013 its capital consisted of 8,151,227,029 ordinary shares with voting rights. On that date, BT Group plc held 270,780,954 ordinary shares as treasury shares and therefore, the total number of voting rights in BT Group plc on that date was 7,880,446,075. The above figure (7,880,446,075) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. -: Ends :- Enclosure 3 Tuesday 30 April 2013 BT GROUP PLC TOTAL VOTING RIGHTS - MONTH-END DISCLOSURE BT Group plc confirms that on 30 April 2013 its capital consisted of 8,151,227,029 ordinary shares with voting rights. On that date, BT Group plc held 268,589,859 ordinary shares as treasury shares and therefore, the total number of voting rights in BT Group plc on that date was 7,882,637,170. The above figure (7,882,637,170) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. -: Ends :- Enclosure 4 ﻿ NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR3.1.4R(1)(a); or (ii) DR3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director LUIS ALVAREZ 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest EXERCISE OF OPTIONS UNDER THE BT GROUP GLOBAL SHARE OPTION PLAN 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them BT GROUP plc 8. State the nature of the transaction EXERCISE OF OPTIONS UNDER THE BT GROUP GLOBAL SHARE OPTION PLAN AND SALE OF SHARES 9. Number of shares, debentures or financial instruments relating to shares acquired LUIS ALVAREZ OPTIONS EXERCISED UNDER THE BT GROUP GLOBAL SHARE OPTION PLAN. 112,£1.,£1.92. 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction £3.052 14. Date and place of transaction 13 MAY 2013, LONDON 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) LUIS ALVAREZ PERSONAL HOLDING: 10, BT GROUP DEFERRED BONUS PLAN: 302,148 SHARES BT GROUP INCENTIVE SHARE PLAN: 706,519 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTION OVER 5,783 SHARES. 16. Date issuer informed of transactions 14 MAY 2013 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 14 MAY 2013 END Enclosure 5 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR 3.1.4R(1)(a); or (ii) DR 3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director KAREN RICHARDSON 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person KAREN RICHARDSON 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest PURCHASE OF AMERICAN DEPOSITARY SHARES 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH - HELD AS AMERICAN DEPOSITARY SHARES (ADS) WHERE 1 ADS REPRESENTS 10 ORDINARY SHARES 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them KAREN RICHARDSON 8. State the nature of the transaction PURCHASE OF SHARES 9. Number of shares, debentures or financial instruments relating to shares acquired (BEING 1,) 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction US$47.2 14. Date and place of transaction 14 MAY 2013, BOSTON MA 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 16. Date issuer informed of transaction 14 MAY 2013 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 15 MAY 2013 END Enclosure 6 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR 3.1.4R(1)(a); or (ii) DR 3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director IAN LIVINGSTON TONY CHANMUGAM LUIS ALVAREZ GAVIN PATTERSON CLIVE SELLEY NIGEL STAGG 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person ILFORD TRUSTEES (JERSEY) LIMITED 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest VESTING OF AWARDS UNDER THE BT GROUP INCENTIVE SHARE PLAN AND SALES OF SHARES PRINCIPALLY TO COVER TAX DUE ON VESTING 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them ILFORD TRUSTEES (JERSEY) LIMITED 8 State the nature of the transaction VESTING OF AWARDS UNDER THE BT GROUP INCENTIVE SHARE PLAN AND SALES OF SHARES PRINCIPALLY TO COVER TAX DUE ON VESTING 9. Number of shares, debentures or financial instruments relating to shares acquired IAN LIVINGSTON SHARES VESTED UNDER THE INCENTIVE SHARE PLAN - 1,896,661 TONY CHANMUGAM SHARES VESTED UNDER THE INCENTIVE SHARE PLAN - 800,811 LUIS ALVAREZ SHARES VESTED UNDER THE INCENTIVE SHARE PLAN - 318,956 GAVIN PATTERSON SHARES VESTED UNDER THE INCENTIVE SHARE PLAN - 842,960 CLIVE SELLEY SHARES VESTED UNDER THE INCENTIVE SHARE PLAN - 252,885 NIGEL STAGG SHARES VESTED UNDER THE INCENTIVE SHARE PLAN - 227,596 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed IAN LIVINGSTON SHARES SOLD TO COVER TAX DUE ON ISP VESTING - 893,214 TONY CHANMUGAM SHARES SOLD TO COVER TAX DUE ON ISP VESTING - 377,134 ADDITIONAL SHARES SOLD - 211,839 LUIS ALVAREZ SHARES SOLD TO COVER TAX DUE ON ISP VESTING - 30,702 ADDITIONAL SHARES SOLD - 157,169 GAVIN PATTERSON SHARES SOLD TO COVER TAX DUE ON ISP VESTING - 396,984 CLIVE SELLEY SHARES SOLD TO COVER TAX DUE ON ISP VESTING - 119,094 NIGEL STAGG SHARES SOLD TO COVER TAX DUE ON ISP VESTING - 107,185 ADDITIONAL SHARES SOLD - 120,411 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction £3.055 14. Date and place of transaction 14 MAY 2013, LONDON 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) IAN LIVINGSTON PERSONAL HOLDING: SHARES - 3,394,996 BT GROUP DEFERRED BONUS PLAN: SHARES - 2,476,117 BT GROUP INCENTIVE SHARE PLAN: SHARES - 2,444,270 BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTIONS OVER 5,081 SHARES. TONY CHANMUGAM PERSONAL HOLDING: SHARES - 755,156 BT GROUP DEFERRED BONUS PLAN: SHARES - 771,761 BT GROUP INCENTIVE SHARE PLAN: SHARES - 1,130,968 BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 37,384 SHARES LUIS ALVAREZ PERSONAL HOLDING: 141, BT GROUP DEFERRED BONUS PLAN: 302,148 SHARES BT GROUP INCENTIVE SHARE PLAN: 387,563 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTIONS OVER 5,783 SHARES. GAVIN PATTERSON PERSONAL HOLDING: SHARES - 1,506,533 BT GROUP DEFERRED BONUS PLAN: SHARES - 807,212 BT GROUP INCENTIVE SHARE PLAN: SHARES -1,204,958 BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 98,178 SHARES CLIVE SELLEY PERSONAL HOLDING: SHARES - 257,048 BT GROUP DEFERRED BONUS PLAN: SHARES - 210,642 BT GROUP INCENTIVE SHARE PLAN: SHARES - 348,800 BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 20,769 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTIONS OVER 24,575 SHARES. NIGEL STAGG PERSONAL HOLDING: SHARES - 332,333 BT GROUP DEFERRED BONUS PLAN: SHARES - 237,431 BT GROUP INCENTIVE SHARE PLAN: SHARES - 331,538 BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 85,484 SHARES 16. Date issuer informed of transactions 15 MAY 2013 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 16 MAY 2013 END Enclosure 7 ﻿NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR3.1.4R(1)(a); or (ii) DR3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director SIR MICHAEL RAKE IAN LIVINGSTON GAVIN PATTERSON 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person EQUINITI SHARE PLAN TRUSTEES LIMITED 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest PURCHASE OF SHARES BY EQUINITI SHARE PLAN TRUSTEES LIMITED AS TRUSTEE OF THE BT GROUP EMPLOYEE SHARE INVESTMENT PLAN 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them EQUINITI SHARE PLAN TRUSTEES LIMITED 8 State the nature of the transaction PURCHASE OF SHARES BY EQUINITI SHARE PLAN TRUSTEES LIMITED AS TRUSTEE OF THE BT GROUP EMPLOYEE SHARE INVESTMENT PLAN 9. Number of shares, debentures or financial instruments relating to shares acquired SIR MICHAEL RAKE - 481 SHARES IAN LIVINGSTON - 480 SHARES GAVIN PATTERSON - 481 SHARES 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction 312.17 pence 14. Date and place of transaction 16 MAY 2013 - UK 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) SIR MICHAEL RAKE PERSONAL HOLDING: 129, BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTIONS OVER 1,485 SHARES. IAN LIVINGSTON PERSONAL HOLDING: SHARES - 3,395,476 BT GROUP DEFERRED BONUS PLAN: SHARES - 2,476,117 BT GROUP INCENTIVE SHARE PLAN: SHARES - 2,444,270 BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTION OVER 5,081 SHARES. GAVIN PATTERSON PERSONAL HOLDING: SHARES - 1,507,014 BT GROUP DEFERRED BONUS PLAN: SHARES - 807,212 BT GROUP INCENTIVE SHARE PLAN: SHARES - 1,204,958 BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 98,178 SHARES 16. Date issuer informed of transaction 16 MAY 2013 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A …………… 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 17 MAY 2013 END Enclosure 8 22 May 2013 BT GROUP PLC - TRANSACTIONS IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has purchased through J.P. Morgan Securities plc 1,000,000 ordinary shares at a price of 321.9013 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 266,964,561 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,884,262,468 The above figure 7,884,262,468 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. END Enclosure 9 24 May 2013 BT GROUP PLC - TRANSACTIONS IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has purchased through J.P. Morgan Securities plc 1,000,000 ordinary shares at a price of 308.8403 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 267,890,811 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,883,336,218 The above figure 7,883,336,218 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. END Enclosure 10 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR 3.1.4R(1)(a); or (ii) DR 3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director NIGEL STAGG 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest EXERCISE OF OPTIONS UNDER THE BT GROUP GLOBAL SHARE OPTION PLAN 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them BT GROUP plc 8. State the nature of the transaction EXERCISE OF OPTIONS UNDER THE BT GROUP GLOBAL SHARE OPTION PLAN AND SALE OF SHARES 9. Number of shares, debentures or financial instruments relating to shares acquired NIGEL STAGG OPTIONS EXERCISED UNDER THE BT GROUP GLOBAL SHARE OPTION PLAN. 52,£1.,£1.92. 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction £3.11 14. Date and place of transaction 24 MAY 2013, LONDON 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) NIGEL STAGG PERSONAL HOLDING: 332, BT GROUP DEFERRED BONUS PLAN: 237,431 SHARES BT GROUP INCENTIVE SHARE PLAN: 331,538 SHARES 16. Date issuer informed of transactions 28 MAY 2013 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 29 MAY 2013 END Enclosure 11 29 May 2013 BT GROUP PLC - TRANSACTIONS IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has purchased through J.P. Morgan Securities plc 1,000,000 ordinary shares at a price of 308.4138 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 268,801,129 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,882,425,900 The above figure 7,882,425,900 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. END Enclosure 12 31 May 2013 BT GROUP PLC - TRANSACTIONS IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has purchased through J.P. Morgan Securities plc 1,000,000 ordinary shares at a price of 303.9538 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 269,660,938 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,881,566,091 The above figure 7,881,566,091 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. END Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  BT Group plc (Registrant)  By: /s/ Dan Fitz, Company Secretary Dan Fitz, Company Secretary.  Date03June 2013
